Citation Nr: 0327103	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  96-47 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for acquired 
psychiatric disability, including depression.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for loss of teeth 
numbers 1, 14, 16, 19, 31 and 32 due to dental trauma, for 
purposes of entitlement to Class II(a) VA outpatient dental 
treatment.

4.  Entitlement to VA outpatient dental treatment for teeth 
other than teeth numbers 1, 14, 16, 19, 31 and 32.

5.  Determination of initial rating assignment for service-
connected patellofemoral syndrome with recurrent lateral 
patellar subluxation of the right knee, rated as 10 percent 
disabling.

6.  Determination of initial rating assignment for service-
connected skin rash, diagnosed as tinea versicolor of the 
neck, chest, and back, rated as noncompensably disabling.


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel

INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from July 1975 to August 
1995, retiring with over 20 years of active duty service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in July 1996 
by the VA Regional Office (RO) in Jackson, Mississippi, which 
denied service connection for a mental condition (including 
depression), hypertension, and a dental condition, granted 
service connection for a skin rash (tinea versicolor of the 
neck, chest, and back) and initially assigned a 
noncompensable rating, and granted service connection for 
patellofemoral syndrome with recurrent lateral patellar 
subluxation of the right knee and initially assigned a 10 
percent rating.  The veteran entered notice of disagreement 
with this decision in August 1996; the RO issued a statement 
of the case in November 1996; and the veteran entered a 
substantive appeal, on a VA Form 9, which was received in 
November 1996.  In July 2002, the Board remanded these issues 
to the RO to afford the veteran a personal hearing before a 
member of the Board.  A report of contact dated on September 
5, 2002 reflects that the veteran wished to cancel the 
teleconference hearing scheduled for September 25, 2002.  The 
veteran subsequently failed to appear for a videoconference 
hearing scheduled in January 2003. 

During the pendency of the appeal, in an April 1998 rating 
decision, the RO adjudicated the newly raised issues of 
entitlement to service connection for right eye disability 
and for a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
The veteran was notified of this decision by letter dated in 
June 1998.  The record does not reflect that thereafter the 
veteran entered notice of disagreement with the denial of 
either issue within one year of the date of the notice of the 
decision.  The Board may only exercise jurisdiction over an 
issue after an appellant has filed both a timely notice of 
disagreement to a rating decision denying the benefit sought, 
and a timely substantive appeal.  38 U.S.C.A. § 7105 (West 
1991); Roy v. Brown, 5 Vet. App. 554 (1993).  Accordingly, 
these issues are not currently in appellate status before the 
Board.

During the course of the appeal, the veteran has moved and is 
now under the jurisdiction of the RO in Chicago, Illinois.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002)) became law.  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100.

VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be obtained by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Because of the change in the law 
brought about by the VCAA, a remand in this case is required 
for compliance with the notice and duty to assist provisions 
contained in the VCAA.  In the present case, the RO has never 
provided the veteran with the provisions of the VCAA.  
Because the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92. 

A review of the claims folder reveals that, pursuant to 38 
C.F.R. § 19.9(a)(2)(ii) (2002), a regulation promulgated by 
VA to implement VCAA, the Board notified the veteran and his 
representative, by letter issued in March 2003, of what 
information and medical or lay evidence, not previously 
submitted, is necessary to substantiate the claims and which 
evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be retrieved by VA.  A period 
of 30 days was allotted for receipt of such additional 
evidence.  In Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit invalidated 
38 C.F.R. § 19.9(a)(2)(ii) (2002) finding that such 
implementing regulation was inconsistent with the provisions 
of 38 U.S.C.A. § 5103(a) and (b) (West 2002) as it afforded 
less than one year for receipt of additional evidence.  Thus, 
the Board may no longer correct a procedural error such as 
exists in this case.  Absent a waiver of VCAA notice and duty 
to assist provisions, the provisions of 38 U.S.C.A. § 5103(a) 
and (b) (West 2002) require VA to afford the veteran one year 
for receipt of any additional evidence.  The veteran may 
waive the right to notice and duty to assist required by the 
VCAA, although the record does not reflect that he has done 
so.  As such, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in 38 U.S.C.A. § 5103(a) and (b) (West 2002). 

Parenthetically, the Board notes that in a decision 
promulgated on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003), the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Federal Circuit made a conclusion similar to the one 
reached in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Federal Circuit found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  As the Board's VCAA notice has been 
held to be invalid and the RO provided no VCAA notice at all, 
the RO should insure on remand that the veteran is informed 
that notwithstanding the information previously provided, a 
full year is allowed to respond to a VCAA notice.  

Accordingly, this case is REMANDED for the following:

The RO should review the claims file and 
ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 38 C.F.R.       § 
3.159 (2002).  The RO should also notify 
the veteran of what evidence is required 
to substantiate his claims on appeal, what 
evidence, if any, the veteran is to 
submit, and what evidence VA will obtain.  
See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Any notice given, or 
action taken thereafter by the RO, must 
also comply with the holdings of Disabled 
American Veterans, et. al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003) (veteran is to be afforded one year 
from VCAA notice to submit additional 
evidence).

In taking the action requested herein, 
the RO must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
the recent decision in Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	 BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

